Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.
	Applicant's arguments include the APs of Le et al. (US 2008/0180227 A1) do not directly communicate wirelessly with each other as claimed in the independent claim (page 8 of Remarks) and thus, does not teach
"displaying whether the installation of the second access point is suitable on a map if acquisition of the map is possible"
and
"displaying a location of the at least one location relative to the location of the first access point if the acquisition of the map information is not possible"
as recited in amended Claim 1.  The examiner respectfully disagrees

	The examiner notes Stafford et al. (US 2015/0365833 A1) has been cited for the limitation "displaying whether the installation of the second access point is suitable on a map if acquisition of the map is possible" (display on map optimal location of AP; para. 103 where acquisition of map is required to display map)" on page 16 of the OA of 10/29/2020.  The limitation "displaying a location of the at least one location relative to the location of the first access point if the acquisition of the map information is not possible" has been addressed with Le on pages 16-17 "displaying (display; para. 21, produce spatial model; para. 28, where producing spatial model indicates displaying) a location (new position, spatial model for second AP; para. 36) of the at least one location (display; para. 21, produce spatial model; para. 28, new position, spatial model for second AP; para. 36) relative to the location of the first access point if the acquisition of the map information is not possible (second AP placed using coordinates with respect to first AP; para. 34 where Le does not use map to acquire)".

 	The examiner notes Jagannath et al. (US 8750157 B1) has been cited for the second AP being wirelessly linked with the first AP in the OA of 10/29/2020 on pages 7-8 (“a second access point to provide coverage (repeater; Col. 3 line 46 and Col. 7 line 18) and that is to be wirelessly linked to the first access point (proposed wireless device can be repeater; Col. 3 line 46 and Col. 7 line 18 indicating second access point linked to 1st AP)”).  Additionally, Scahill et al. (US 2019/0387415 A1) describes the second AP linked to the first AP (determining a location for an access point (recommend location for extender; para. 14, wireless access point (WAP) 5; para. 21 and fig. 3) as indicated on page 6 of the OA.  Further, in looking to details regarding the APs of Le, para. 19 describes “AP 114 is configured to wirelessly connect to ... other networked components”, which includes the second AP wirelessly connect to the first AP.  Accordingly, the limitations "displaying whether the installation of the second access point is suitable on a map if acquisition of the map is possible" and displaying a location of the at least one location relative to the location of the first access point if the acquisition of the map information is not possible" are taught by the combination of Scahill, Jagannath, Stafford, and Le, and thus, amendments do not place the application in condition for allowance.

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413